Citation Nr: 1624885	
Decision Date: 06/21/16    Archive Date: 07/11/16

DOCKET NO.  03-16 764	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD). 

2.  Entitlement to an initial compensable rating for right ear hearing loss.

3.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for sinusitis. 

4.  Entitlement to service connection for sinusitis. 

5.  Entitlement to service connection for a Chiari malformation. 

6.  Entitlement to service connection for left ear hearing loss. 

7.  Entitlement to service connection for sleep apnea. 



REPRESENTATION

Appellant represented by:	Disabled American Veterans (DAV)


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Riley, Counsel 


INTRODUCTION

The Veteran served on active duty from November 1971 to November 1974 and with the Army Reserve from October 1975 to January 1980.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from December 2001, April 2008, and June 2015 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  

The Veteran testified at a hearing before the undersigned Veterans Law Judge at the RO in March 2008.  He also testified before a hearing officer at the RO in November 2014.  Transcripts of both hearings are associated with the claims file. 

In January 2005, the Board denied the claim for service connection for a Chiari malformation.  The Veteran appealed this denial to the Court of Appeals for Veterans Claims (Court).  In July 2006, the Court granted a Joint Motion for Remand (JMR) filed by the parties, which vacated and remanded the Board's January 2005 decision.  The appeal was returned to the Board and remanded in October 2006, August 2007, April 2008, and September 2010 for further development.  The claim for service connection for a Chiari malformation was then denied a second time by the Board in April 2012 and the Veteran again appealed to the Court.  A second JMR was filed by the parties' and granted by the Court in November 2012.  The April 2012 Board decision was vacated, the case returned to the Board, and in August 2013 it was remanded for further development.  The case has now returned to the Board for further appellate action.  

The Veteran was previously represented by a private attorney in this appeal.  The attorney's representation was revoked when the Veteran submitted a valid VA Form 21-22 ("Appointment of Veterans Service Organization as Claimant's Representative") in May 2014 appointing the DAV as his representative.  The Veteran and his attorney were both informed in letters issued in February and March 2015 that the Veteran had appointed a new representative and revoked his previous power of attorney; the Veteran was specifically notified that if he wished to have an attorney represent him with respect to any claim, he needed to submit a new form appointing that attorney.  No response to these letters was received.  In December 2015, the attorney who previously represented the Veteran submitted argument in support of the claim for entitlement to service connection for a Chiari malformation.  However, as this attorney is no longer the Veteran's representative, the Board will not respond to the specific arguments raised by the private attorney.  

The reopened issue of entitlement to service connection for sinusitis, as well as the claims for increased ratings for right ear hearing loss and PTSD and service connection for left ear hearing loss and sleep apnea are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The claim for entitlement to service connection for sinusitis with cephalgia was initially denied in an unappealed January 1981 rating decision.  The Veteran made several attempts to reopen the claim for service connection for sinusitis and was most recently denied in a final December 1996 rating decision.

2.  The evidence received since the December 1996 rating decision relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim.

3.  The Veteran's Chiari malformation, type 1, is a congenital defect. 

4.  The Veteran did not experience a superimposed disease or injury during active service that resulted in an additional disability or aggravation of his congenital Chiari malformation.  


CONCLUSIONS OF LAW

1.  New and material evidence has been received and the claim for entitlement to service connection for sinusitis is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).

2.  The Veteran's Chiari malformation is a congenital defect and was not aggravated during active military service.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303(c), 4.9.



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Claim to Reopen

The claim for entitlement to service connection for sinusitis with cephalgia (headaches) was initially denied in a January 1981 rating decision based on the RO's finding that a current disability was not established by the evidence of record.  The Veteran did not appeal the January 1981 denial of the claim and the rating decision is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. § 20.1103 (2015).
A claim which has been finally denied in an unappealed rating decision or Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The Veteran has made several attempts to reopen the claim for entitlement to service connection for sinusitis and was most recently denied in a December 1996 final rating decision.  The evidence received since the December 1996 rating decision includes records of VA treatment documenting consistent diagnoses and findings of chronic sinusitis since August 1999.  The Veteran has also provided competent testimony that he experiences symptoms of chronic sinusitis.  This medical and lay evidence is clearly new as it was not of record when the December 1996 rating decision was issued and is material as it relates to an element not previously established-the presence of chronic sinusitis.  The Board therefore finds that the evidence is new and material evidence and reopening of the claim is granted.


Claim for Service Connection

The Veteran contends that service connection is warranted for a Chiari malformation (a structural abnormality in the cerebellum of the brain) as it was incurred due to trauma from a motor vehicle accident (MVA) in Germany during active military service.  In the alternative, the Veteran contends that the in-service accident resulted in an additional disability and aggravation of the congenital Chiari malformation. 

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  To establish a right to compensation for a present disability, a Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  See also Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007). 

The Board finds that the record establishes the first element of service connection-a current disability.  Treatment records from the Columbia (Dorn) VA Medical Center (VAMC) show that the Veteran was first diagnosed with a Chiari type 1 malformation in January 1998 based on the report of a May 1997 VA MRI.  During an August 1999 VA neurological consultation, the Veteran reported that his Chiari formation was diagnosed following a recent private hospitalization for a headache attack.  A June 2008 MRI at the Dorn VAMC also confirmed the presence of a mild Arnold-Chiari type 1 malformation.  A current disability is therefore demonstrated.  

The Veteran contends that his Chiari malformation was incurred during active duty service due to trauma from a MVA.  In support of his claim, he has submitted excerpts of books and online articles, including a fact sheet from the National Institute of Neurological Disorders and Stroke (NINDS) that indicates type 1 Chiari malformations can be acquired in certain instances, though this type of malformation is much less common than a primary/congenital etiology.  The NINDS fact sheet also notes that type 1 malformations are acquired when spinal fluid is drained excessively from the lumbar or thoracic areas of the spine either due to injury, exposure to harmful substances, or infection.   

The Board finds that the weight of the evidence clearly establishes that the Veteran's Chiari malformation is a congenital defect and was not acquired due to any incident of service.  There is little evidence in support of the claim; the Veteran has not provided any medical evidence other than the articles and fact sheet noted above and none of his treating physicians have indicated the Chiari malformation is due to trauma.  A VA expert in neurology also provided a medical opinion in November 2015 against the in-service incurrence of the disability.  After reviewing the complete claims file, including the Veteran's statements, service records, post-service treatment records, and NINDS fact sheet, the VA expert found that the Veteran's Arnold-Chiari malformation was congenital.  This finding was well-supported with reference to specific information in the claims file.  The VA expert observed that the Veteran reported a pre-service history of headaches, dizziness, and back pain at the October 1971 enlistment examination, and service records were completely negative for any documentation of a MVA or similar trauma that resulted in the drainage of fluid from the spine.  The VA expert also noted that the NINDS fact sheet explicitly characterized congenital Chiari malformations as more common than an acquired etiology.  As the November 2015 VA expert report contains a fully explained and well-reasoned rationale for the stated opinion (which includes specific consideration of the NINDS fact sheet), the Board finds that it is entitled to significant probative weight.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion, not the mere fact that the claims file was reviewed).  

The Board has also considered the testimony of the Veteran that his Chiari malformation was incurred due to a motor vehicle accident during service.  The Board acknowledges that the Veteran is competent to report events that happened to him during service, such as the incurrence of a MVA, but the Veteran has not provided any details regarding his in-service accident such as the date, injuries that occurred, and type of treatment offered.  The NINDS fact sheet submitted by the Veteran notes that Chiari malformations are acquired when a large amount of spinal fluid is drained from the lumbar or thoracic spine, but the Veteran has not provided any medical or lay evidence describing this type of injury or treatment in the context of the reported MVA.  In addition, as a lay person, he is not competent to opine as to medical etiology or render medical opinions.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Grover v. West, 12 Vet. App. 109, 112 (1999).  His statements regarding whether his Chiari formation is congenital or acquired simply cannot be accepted as competent evidence.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1131, 1336 (Fed. Cir. 2006).  

The Veteran also testified during the March 2008 hearing that he did not experience any symptoms typically associated with a Chiari malformation, such as headaches and dizziness, until after the in-service MVA.  He specifically denied having these symptoms prior to service.  The Board finds that the credibility of this testimony is lessened due to its conflict with other, earlier statements provided by the Veteran.  As noted above, the Veteran reported a pre-service history of frequent or severe headaches, dizziness or fainting spells, and recurrent back pain during the October 1971 enlistment examination.  The Board finds that these contemporaneous statements regarding his medical history are more credible than those provided by the Veteran almost 40 years later and in the context of a claim for compensation benefits.  The Board is charged with the duty to assess the credibility and weight given to evidence, and in this case finds that the Veteran's reports that he only experienced the onset of headaches, dizziness, and other symptoms associated with this Chiari malformation after an in-service MVA are not credible.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001).

The Board therefore concludes that the weight of the evidence clearly establishes that the Veteran's Chiari malformation is a congenital defect that was present since his birth.  The Veteran's statements are not competent evidence with respect to the medical question of the etiology of his Chiari malformation and his testimony and statements with respect to the onset of his claimed symptoms are not credible.  The Board also finds that the articles and other treatise evidence submitted by the Veteran, including the NINDS fact sheet, are of reduced probative value.  In order to establish service connection by means of such treatise (textbook or article) evidence it must "not simply provide speculative generic statements not relevant to the veteran's claim."  See Wallin v. West, 11 Vet. App. 509 514 (1998).  Instead, standing alone, the evidence must discuss generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least plausible causality based upon objective facts rather than on an unsubstantiated lay medical opinion.  See Sacks v. West, 11 Vet. App. 314, 317 (1998).  

The information provided by the Veteran is only applicable to Chiari malformations generally and does not contain any information specific to the Veteran's case.  The NINDS fact sheets notes that a type 1 Chiari malformation can be acquired as a result of injury and associated drainage of the spinal fluid, and this contention was considered and addressed by the November 2015 VA expert.  Despite describing generally the limited circumstances in which a Chiari malformation may be acquired, the articles submitted by the Veteran do not provide any specific evidence indicating that he incurred a Chiari malformation on active duty.  Id 316-17.  As noted above, the Veteran himself has also not provided any specific information regarding his claimed MVA, to include whether his injuries or treatment resulted in any drainage of the spinal fluid.  While the articles and NINDS fact sheet are of some probative value, they are clearly outweighed by the evidence against the claim, including the medical opinion of the November 2015 VA expert in neurology.  Therefore, the weight of the evidence establishes that the Veteran's Chiari malformation is a congenital defect and was not acquired due to an in-service MVA.

Although the Veteran's Chiari malformation is a congenital defect and was present since his birth, it was not noted upon his October 1971 enlistment examination.  However, congenital or developmental defects automatically rebut the presumption of soundness and are therefore considered to have preexisted service.  38 C.F.R. §§ 3.303(c), 4.9.  Service connection is generally precluded by regulation for such "defects", because they are not "diseases" or "injuries" within the meaning of applicable legislation.  38 C.F.R. §§ 3.303(c), 4.9, 4.127; Terry v. Principi, 340 F.3d 1378, 1383-84 (Fed. Cir. 2003); Palczewski v. Nicholson, 21 Vet. App. 174, 179 (2007).  Service connection is only possible for a congenital defect if there is evidence of additional disability due to aggravation during service of the congenital defect by superimposed disease or injury.  See VAOPGCPREC 82-90; Monroe v. Brown, 4 Vet. App. 513, 514- 15 (1993); Carpenter v. Brown, 8 Vet. App. 240, 245 (1995); VAOPGCPREC 67-90; and VAOPGCPREC 11-99.  Thus, service connection is still possible for the Veteran's Chiari malformation if the evidence establishes he incurred additional disability during active duty service due to a superimposed disease or injury, such as the reported MVA. 

The Veteran contends that his Chiari-malformation was aggravated during service due to a motor vehicle accident which resulted in additional disability consisting of chronic headaches, dizzy spells, vertigo, neck pain, and throat problems.  After review of the Veteran's service treatment records and post-service medical records, the Board finds that these complaints while attributable to his Chiari malformation, do not establish an additional disability due to a superimposed injury during service.  

Service treatment records do not support the Veteran's contentions that he incurred additional disability of his Chiari malformation.  Service records document that the Veteran complained of frequent headaches, dizzy spells, and ear, nose, and throat (ENT) problems on the October 1971 enlistment report of medical history, i.e. before his entry into active duty service.  Additionally, service records are negative for any evidence of medical treatment following the Veteran's reported MVA.  He has never provided details on the accident-to include the date, place, extent of his injuries, or the type of treatment that was provided after the accident.  The Veteran's systems, including his spine and head, were all normal at the October 1974 separation examination.  Thus, while service records document complaints of symptoms prior to service, they do not indicate that the Veteran incurred an additional disability due to any event during service.  

The post-service record also establishes that the Veteran's complaints of headaches, dizziness, and other symptoms associated with the Chiari malformation continued after separation from service, but are not indicative of an additional disability.  The Veteran was treated for headaches, dizziness, and various ENT complaints at VA facilities soon after his separation from active duty beginning in March 1975.  However, these complaints were often described as somatic in nature by a June 1975 VA psychiatric examiner and were not associated with any actual pathology during medical consultations and examinations in June 1975, November 1975, and June 1976.  The Veteran also denied experiencing any problems with headaches, dizziness, or back pain during the November 1978 Army reserve reenlistment examination and the accompanying physical examination was negative for any abnormalities or defects.  The Board also observes that while the Veteran's headaches, dizziness, and other complaints have been associated with the Chiari malformation by the Veteran's VA neurologist and the November 2015 VA expert, his Chiari defect has never been characterized as more than mild based on MRI and other imagining studies.  

Additionally, the record contains several medical opinions against the incurrence of an additional disability of the congenital Chiari malformation during service.  A VA examiner who reviewed the claims file in January 2011 noted that there was no indication in the Veteran's MRI reports that he experienced compression of the cerebellar tonsils on the brain stem or any other evidence of an increase in the severity of the Chiari malformation during service.  The November 2015 VA expert in neurology also provided an opinion against the claim and found it was less likely as not the Veteran incurred an additional disability to the malformation due to the reported in-service MVA.  These opinions were based on review of the entire record, to include the Veteran's service and post-service complaints and treatment, and objective evidence including MRIs of the brain and cervical spine.  They were also accompanied with full and well-reasoned explanations and are entitled to significant probative weight.  Nieves, supra.

The Board has again considered the statements and testimony of the Veteran regarding the incurrence of an additional disability to his Chiari malformation during service, but finds his lay statements are outweighed by the competent medical evidence against the claim.  As noted above, the Veteran testified in March 2008 that he experienced the onset of symptoms during service.  He has not provided any specific statements or testimony regarding an increase in the symptoms he experienced during service or immediately thereafter.  Service and post-service treatment records show that he manifested symptoms of headache, dizziness, back pain, and ENT complaints before and after service and does not establish that the symptoms increased either in frequency or severity as a result of an in-service MVA.  The record contains several medical opinions weighing against the in-service incurrence of an additional disability, including the November 2015 VA expert's opinion, and the weight of the evidence is clearly against the finding of an additional disability during service.  

In sum, the preponderance of the evidence clearly establishes that the Veteran's Chiari malformation is congenital in nature and did not incur additional disability due to a superimposed disease or injury during service.  Thus, the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002).


Duties to Notify and Assist

VA has certain duties to notify to assist a veteran in the development of a claim.  VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) and that the claimant is expected to provide.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

To the extent there may be any deficiency of notice or assistance with respect to the claim to reopen service connection for sinusitis, there is no prejudice to the Veteran in proceeding with this appeal given the Board's decision to reopen the claim.

Notice fulfilling the requirements of 38 C.F.R. § 3.159(b) regarding the claim for service connection for a Chiari malformation was furnished to the Veteran in June 2001 and November 2006 letters.  The Veteran also received notice regarding the disability-rating and effective-date elements of the claim in the November 2006 letter.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VA is also required to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to a claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the Veteran, including service treatment records, records of VA treatment, and private medical records.  With respect to the Veteran's service records, complete copies of his service treatment records were received from the National Personnel Records Center (NPRC) in January 2007 and the claims file also contains the Veteran's complete personnel records.  Attempts were made to obtain any additional records held by the Veteran's reserve units, the 3270th Army Hospital and 108th Training Command, and requests were sent to these units in September 2010, December 2010, and January 2011.  The 108th responded in January 2011 that they had no record of the Veteran, and no response was received from the 3210th.  A March 2011 memorandum from the Agency of Original Jurisdiction (AOJ) states that all the Veteran's service records would have been retired to the NPRC as the Veteran separated from reserve service prior to July 1, 2002.  Thus, further efforts to obtain the Veteran's records from his reserve units would be fruitless.  The Board also notes that information received from the South Carolina National Guard in December 2009 confirms that they have no record of the Veteran.  The Board is therefore satisfied that all available service records are associated with the claims file.

The Veteran was also provided adequate VA examinations and medical opinions in response to his claim for service connection.  In the November 2012 JMR, the parties agreed that the VA medical opinions dated in June 2008, March 2009, January 2011, March 2011, and December 2011were inadequate regarding the etiology of the disability on appeal as they did not specifically address the Chiari malformation fact sheet submitted by the Veteran.  An additional medical opinion was obtained in March 2014 (with an addendum added in December 2014), but this opinion, while responding to the Veteran's general contention regarding in-service aggravation, also failed to mention the NINDS fact sheet.  The Board therefore obtained an expert opinion from a VA neurologist in November 2015.  The VA expert's medical opinion report includes a full review of the medical and lay evidence of record, including specific reference to the contents of the service treatment records and the contents of the NINDS fact sheet.  The November 2015 VA expert provided a full explanation and rationale for the stated medical opinion based on an accurate recitation of the facts, the history of the Veteran's condition, his lay statements, the contents of the service and post-service records, review of the relevant medical literature, and the NINDS fact sheet.  The Board therefore finds that the November 2015 VA expert medical opinion satisfies VA's duty to assist.  

The Board also finds that VA has complied with the numerous remand orders of the Board.  The Veteran's claim was remanded several times by the Board in decisions issued in October 2006, August 2007, April 2008, September 2010, and August 2013.  The Board's remands focused on various evidentiary development such as the necessity for additional service records requests and further VA examinations and opinions.  As discussed above, all available service records have been associated with the record and the claims file contains an opinion from a VA expert that is responsive to the Board's remand instructions, to include general discussion of the Veteran's in-service and post-service treatment and the NINDS fact sheet submitted by the Veteran.  Additionally, VA has verified the Veteran's reserve units and service, conducted a Travelboard hearing in March 2008, and most recently readjudicated the claim on appeal in April 2015.  The claims file also contains records of VA treatment from various facilities (notably the Dorn and Charleston VAMCs) dating from March 1975 to the present.  The Board therefore finds that VA has complied with the remand orders of the Board.  

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  


ORDER

New and material evidence having been received, reopening of the claim for entitlement to service connection for sinusitis is granted. 

Entitlement to service connection for a Chiari malformation is denied.




REMAND

The Board regrets further delay in this case, but finds that a remand is necessary with respect to the remaining claims on appeal.  VA examinations are necessary to determine the current severity of the service-connected right ear hearing loss (which has not been adequately tested since August 2009) and to obtain medical opinions addressing the nature and etiology of the claimed left ear hearing loss and sinusitis.  Although the record contains an opinion against service connection for left ear hearing loss from an April 2008 VA examiner, this opinion is not adequate as it is internally inconsistent and is not supported by an adequate rationale.  A proper VA opinion is required by the duty to assist, as is an opinion addressing the etiology of the Veteran's sinusitis which was diagnosed shortly after his separation from active duty service. 

Additionally, a remand is required with respect to the claims for entitlement to an increased initial rating for PTSD and entitlement to service connection for sleep apnea.  The claims were adjudicated in a June 2015 rating decision and a notice of disagreement (NOD) was received from the Veteran in August 2015.  A statement of the case (SOC) has not been issued in response and a remand is therefore required to provide the Veteran a SOC regarding these claims.  See Manlincon v. West, 12 Vet. App. 238 (1999).  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA audiological examination to determine the current severity of his right ear hearing loss and the etiology of his left ear hearing loss.  The claims file must be made available to and reviewed by the examiner.  

The evaluation should be in accordance with the criteria delineated in 38 C.F.R. § 4.85 and should include testing of pure tone criteria at 1,000, 2,000, 3,000, and 4,000 Hertz and speech recognition scores using the Maryland CNC Test.  The objective findings and the Veteran's subjective complaints should be recorded in detail.  The VA audiologist must fully describe the functional effects caused by a hearing disability in the final report.  

The examiner should also determine whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), that any currently present left ear hearing loss is etiologically related to any incident of service, to include the Veteran's noise exposure as a radio relay carrier.  The Veteran is currently service-connected for right ear hearing loss and tinnitus.  A full rationale and explanation must accompany all medical opinions. 

2.  Schedule the Veteran for a VA examination to determine the nature and severity of his sinusitis.  The claims file must be made available to and reviewed by the examiner.  

After physically examining the Veteran and reviewing the entire claims file, including the Veteran's statements, the examiner should determine whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), that chronic sinusitis is etiologically related to any incident of active duty service, to include the Veteran's statements that he was worked outside during service in hot and cold environments and first experienced sinus problems during gas mask drills in basic training.  For the purposes of the requested opinion, the examiner should accept the Veteran's reports as true. 
Service treatment records are negative for complaints or treatment for sinusitis and the Veteran denied a history of sinusitis on the October 1974 separation report of medical history.  The Veteran began post-service treatment at the Dorn VAMC in March 1975, a few months after discharge, and complained of dizziness, ear, and eye problems.  He continued to report regular symptoms of throat infections, dizziness, and headaches and was diagnosed with chronic rhinitis in May 1976.  A letter from a private ophthalmologist states that the Veteran was diagnosed with sinusitis with cephalgia in March 1976 and VA treatment records establish that sinusitis was diagnosed at the VAMC in January 1980.  Records from the Veteran's reserve service show that he denied any problems with sinusitis, hay fever, or headaches on at the November 1978 reenlistment examination and was treated for dizziness and headaches in June 1979.  The Veteran has continued to receive VA treatment for sinusitis throughout the claims period.  

A full rationale and explanation must accompany all medical opinions. 

3.  Issue a SOC addressing the claims of entitlement to a higher initial rating for PTSD and service connection for sleep apnea.  If the Veteran perfects the appeal, return the claim to the Board.

4.  After completing the action detailed above, readjudicate the claims on appeal with consideration of all the evidence of record.  If the benefits sought are not granted in full, return the case to the Board if otherwise in order. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


